FIRST DIVISION
                             PHIPPS, C. J.,
                     ELLINGTON, P. J., and DILLARD, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    August 21, 2014




In the Court of Appeals of Georgia
 A12A1125. LLOYD’S SYNDICATE NO. 5820 d/b/a CASSIDY
     DAVIS v. AGCO CORPORATION.

      PHIPPS, Chief Judge.

      In Lloyd’s Syndicate No. 5820 d/b/a Cassidy Davis v. AGCO Corp.,1 the

Supreme Court reversed our rulings in Divisions 1 and 2 of Lloyd’s Syndicate No.

5820 d/b/a Cassidy Davis v. AGCO Corp. (“Lloyd’s Syndicate I”).2 In Lloyd’s

Syndicate I, we pertinently affirmed the grant of AGCO’s motion for partial summary

judgment and the denial of Cassidy Davis’s motion for summary judgment on the



      1
          __ Ga. __ ( __ SE2d __) (Case No. S13G0582, decided March 17, 2014).
      2
        319 Ga. App. 260 (734 SE2d 899) (2012). In Lloyd’s Syndicate I, we disposed
of three cases, which we had consolidated for the purposes of appeal: Case Nos.
A12A1125, A12A1126, and A12A1281. The Supreme Court granted certiorari in and
considered our judgment only in Case No. A12A1125. Divisions 1 and 2 of Lloyd’s
Syndicate I constituted the entire judgment of Case No. A12A1125. Our rulings in the
other two cases became final upon the return of the remittiturs to the trial court.
issue of whether an extended protection plan provided coverage for equipment

failures caused by certain types of defects.3 We also affirmed the denial of Cassidy

Davis’s motion for summary judgment on AGCO’s claims for bad faith related to an

indemnity provision.4 The Supreme Court held that we erred in these rulings,

concluding that Cassidy Davis was entitled to summary judgment on the extended

protection plan issue and the bad faith claim. 5

      Accordingly, Divisions 1 and 2 of Lloyd’s Syndicate I are vacated, and the

judgment of the Supreme Court is adopted in their stead. Thus, regarding the issue of

whether coverage is provided for failures resulting from design or engineering

defects, the judgment of the trial court is reversed. Regarding AGCO’s claims for bad

faith, the judgment of the trial court is reversed.

      The case is remanded to the trial court for proceedings consistent with the

opinion of the Supreme Court.

      Judgment reversed and case remanded. Ellington, P. J., and Dillard, J.,

concur.

      3
          Id. at 262-263 (1).
      4
          Id. at 263-264 (2).
      5
       Lloyd’s Syndicate No. 5820 d/b/a Cassidy Davis, __ Ga. at __ (1), (2) (Case
No. S13G0582, decided March 17, 2014).

                                           2